Citation Nr: 1525847	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  14-02 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for bipolar disorder; panic disorder; anxiety disorder.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for chronic prostate infection, to include as secondary to service-connected bipolar disorder; panic disorder; anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to August 2000 and from July 2004 to August 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2009 and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an October 2014 videoconference hearing.  A copy of the transcript is associated with the file.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to an increased rating for bipolar disorder and entitlement to service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

At the Veteran's October 2014 videoconference hearing, prior to the promulgation of a decision in the appeal, the Veteran requested, through his authorized representative, to withdraw the appeal of his claim for entitlement to service connection for chronic prostate infection. 
CONCLUSION OF LAW

The criteria for withdrawal of the appeal of service connection for a chronic prostate condition by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, in collaboration with his authorized representative, has withdrawn the appeal as to the issue of entitlement to service connection for a chronic prostate infection, hence, there remains no allegations of errors of fact or law for appellate consideration with regards to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.


ORDER

The appeal as to the issue of service connection for a chronic prostate infection is dismissed.


REMAND

Bipolar Disorder

The Veteran's most recent VA psychiatric examination was in October 2013.  The Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  However, since that examination the Veteran has essentially claimed that his condition has worsened significantly, specifically at his October 2014 videoconference hearing.  As a result, a new examination is warranted to determine the current severity of the Veteran's bipolar disorder, panic disorder, and anxiety disorder symptoms. 

In addition, the Veteran indicated at his October 2014 videoconference hearing that there are potentially relevant outstanding VA and private treatment records.  These should be obtained, if possible, and associated with the claims file.

Sleep Apnea

With respect to the Veteran's claim for entitlement to service connection for sleep apnea, the Board finds that the October 2013 VA examination is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner concludes that the Veteran's sleep apnea is less likely than not related to his military service.  The examiner's rationale is based upon the Veteran not being diagnosed with sleep until 2008, three years after separation, and sleep studies in 2000 and 2004 not resulting in diagnoses of sleep apnea.

The Veteran contends that the he has suffered from symptoms of sleep apnea dating back to his military service, to include prior to the 2000 and 2004 sleep studies referenced by the examiner.  In addition, the Veteran has questioned the adequacy of the 2000 and 2004 sleep studies.

While the Veteran is not competent to opine on matters requiring medical knowledge, he certainly is competent to provide lay evidence concerning a continuity of symptoms after service, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Thus, the Veteran is certainly competent to report that he has experienced similar symptoms from the time of his 2008 diagnosis of sleep apnea all the way back to his first period of service.  

In addition, the Veteran has submitted a statement from his private physician stating that the Veteran has suffered from sleep apnea for at least 10 years prior to 2008.  While the private examiner did not provide any rationale for this conclusion, nevertheless, the Board finds that it should be addressed by any future VA opinion.

As a result, the Board finds that a clarifying opinion fully addressing the Veteran's lay statements and the private medical opinion is necessary to determine whether the Veteran's currently diagnosed sleep apnea is etiologically related to his active duty military service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any additional medical treatment he has received for his psychiatric condition or sleep apnea.  This includes records from the VA clinic in James, Louisiana, and private treatment records from the Urgent Care center and cardiologist identified at the October 2014 hearing, both located in Lake Charles, Louisiana.  

Take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  Schedule the Veteran for a VA psychiatric examination to determine the current level of severity of his bipolar, anxiety, and panic disorders. The claims folder (including relevant Virtual VA and VBMS records) and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  Any indicated studies should be performed and the examination report should comply with all protocols for rating a psychiatric condition.  A multi-axial diagnosis must be rendered, and a Global Assessment of Functioning (GAF) score must be assigned.  The examiner must describe this GAF score in terms of social and occupational impairment.  

A complete rationale for any opinion offered must be provided.  The examiner(s) should consider the previous VA examinations, the Veteran's lay statements, and any other relevant medical records.

3.  Return the claims file to an examiner of appropriate knowledge and expertise to determine the etiology of the Veteran's sleep apnea.  It is up to the discretion of the examiner if a new VA examination is necessary, or in the alternative, an addendum opinion is adequate.

The examiner should review the entire claims file, including the multiple lay statements from the Veteran regarding his snoring and breathing problems during and after service.  The examiner should also elicit a full history directly from the Veteran regarding any in-service symptomatology believed to be related to his claimed sleep apnea. 

The examiner should conclude whether it is at least as likely as not (50 percent or greater) that the Veteran's sleep apnea had its onset in service or is otherwise related to his military service.  In the examiner's opinion, the Veteran's lay statements and any relevant VA or private medical records should be addressed.  In particular, the examiner is asked to consider the statement presented by the Veteran's physician noting the Veteran has had sleep apnea for at least 10 years prior to his initial visit in March 2008.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Any VA opinions obtained as a result of this examination should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development deemed appropriate, the RO will readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


